DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of claims 7-19 in the reply filed on 23 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following terms and phrases used in the claims fail to find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. Thus it unclear what elements in the specification the claims are referring to:	the “flexible tension member”, “first portion”, “second portion”, and “third portion” in claim 7, the “glide” recited in claim 8, the “compression mechanism” recited in claim 9, the “electric motor” recited in claim 12, the “level sensing mechanism” and “limit switch” recited in claim 14, the “load sensor” recited in claim 15, the “limit switch” recited in claim 16, “first guide” in claim 17, “second guide” in claim 18, “trailer frame bracket” in claim 19.	Either the description should be amended to match the claim terminology or the claims should be amended to match the description terminology.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  	Therefore, the “flexible tension member”, “first portion”, “second portion”, and “third portion” in claim 7, the “glide” recited in claim 8, the “compression mechanism” recited in claim 9, the “electric motor” recited in claim 12, the “level sensing mechanism” and “limit switch” recited in claim 14, the “load sensor” recited in claim 15, the “limit switch” recited in claim 16, “first guide” in claim 17, “second guide” in claim 18, “trailer frame bracket” in claim 19. must be shown or the feature(s) canceled from the claim(s).  	No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 	in paragraph [083] weight distribution hitch system 500, moment bar 501, hitch 520, guides 531, guides 532, brackets 533, and trailer hitch 620.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 	510 and 530 in Fig. 7, 630 in Fig. 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	In claim 9 “the compression mechanism” lacks antecedent basis.

Allowable Subject Matter
Claims 7-8, and 17-19 are allowed.

Claims 9-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 7 the prior art fails to disclose or suggest a weight distribution hitch system including a moment bar with a forward portion and a rearward portion, the forward portion configured to attach to the hitch, wherein an upward force on the rearward portion of the moment bar applies a forward moment on the hitch and the vehicle; a flexible tension member with a first portion contacting the frame of the trailer, a second portion contacting the jack, and a third portion contacting the rearward portion of the moment bar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



May 24, 2022